                 Case 20-13103-MAM        Doc 120       Filed 09/15/20    Page 1 of 32

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION




IN RE:
                                                         20-13103-MAM
Hals Realty Associates LP
DEBTOR.                                                  JUDGE:      Mindy A. Mora

                                                         CHAPTER 11




        CHAPTER 11 TRUSTEE’S STANDARD MONTHLY OPERATING REPORT(BUSINESS)

                                          FOR THE PERIOD


                                   FROM 08/01/2020 TO 08/31/2020




Comes now Michael Goldberg, as Chapter 11 Trustee of the above-named debtor and files its Monthly
Operating Report in accordance with the Guidelines established by the United States Debtor and FRBP
2015.


Trustee's Address:                                      /s/ Eyal Berger
Michael Goldberg, Trustee for Hals
Associates LP                                            Attorney for Trustee's Signature
350 East Las Olas Blvd.
Suite 1600                                               Attorney's Address and Phone Number
Fort Lauderdale, FL 33301                                Eyal Berger
954-463-2700                                             Akerman LLP
                                                        350 E Las Olas Blvd, Suite 1600
                                                        Fort Lauderdale, FL 33301
                                                        954-463-2700




Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Debtor Office. Monthly Operating Reports must be filed by the 20th day of
the following month.


For assistance in preparing the Monthly Operating Report, refer to the following resources on the
United States Debtor Program Website, http://www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions(FAQs) http://www.usdoj.gov/ust/.
                                                MOR-1
                          Case 20-13103-MAM             Doc 120        Filed 09/15/20         Page 2 of 32
                                       SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                             FOR THE PERIOD BEGINNING 08/01/2020 AND ENDING 08/31/2020

Name of Debtor:             Hals Realty Associates LP                Case Number:                     20-13103-MAM
Date of Petition:           3/5/2020
                                                                             CURRENT                      CUMULATIVE
                                                                              MONTH                    PETITION TO DATE
1.      FUNDS AT BEGINNING OF PERIOD (Note 1)                                     2,890,486.21 (a) _$             2,141,208.54 (b)
2.      RECEIPTS:
        A.   Revenue                                                               131,427.94                      682,975.45
              Net Cash Sales                                                       131,427.94                      682,975.45
        B.   Accounts Receivable
        C.   Other Receipts (See/WO/?-3)                                                  6.85                     422,505.94
        (If you receive rental income,
              you must attach rent roll.)
3.      TOTAL RECEIPTS (Lines 2A+2B+2C)                                            131,434.79                     1,105,481.39
4.      TOTAL FUNDS AVAILABLE FOR
        OPERATIONS (Line 1 + Line 3)                                              3,021,921.00                    3,246,689.93


5.      DISBURSEMENTS
        A.   Advertising
        B.   Bank Charges
        C.   Contract Labor
        D.   Fixed Asset Payments (not incl. in "N")
        E.   Insurance                                                                                               5,770.00
        F.   Inventory Payments
        G.   Leases
        H.   Manufacturing Supplies
        I.   Office Supplies
        J.   Payroll
        K.   Professional Fees (Accounting & Legal)
        L.   Rent
        M.   Repairs & Maintenance                                                     320.00                          320.00

        N.   Secured Creditor Payments(See Attach. 2)                               27,334.45                      172,983.34
        O.   Taxes Paid - Payroll
        P.   Taxes Paid - Sales & Use                                                 6,181.69                      39,381.43
        Q.   Taxes & Licenses
        R.   Telephone & Internet
        S.   Travel & Entertainment
        Y.   U.S. Trustee Quarterly Fees                                                                             1,625.73
        U.   Utilities
        V. Other Business Expense                                                                                       60.68

        W. Other Disbursements(See MOR-3)                                                                           38,463.89
6.      TOTAL DISBURSEMENTS {Sum ofSA thru W)                                       33,836.14                      258,605.07
7.      ENDING BALANCE {Line 4 Minus Line 6)                          $          2,988,084.86 (c)     $           2,988,084.86 (c)


I declare under penalty of perjury that this statement and the accompanying docyments>^r^ repprts-i        Tue and correct to the best
of my knowledge and belief.                                                            \

This 20th day of September 2020
                                                                      Michael Goldberg, as Chapt^ll Trustei

(a) This number is carried forward from last month's report. For the first report only, this number will be the
     balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
     the petition.
(c)These two amounts will always be the same if form is completed correctly.

Note 1: An adjustment was made to the reported beginning balance as of the petition date to account for the certificates
of deposits ("CDs"). The previous monthly operating reports identified the CDs on Attachment 4D, but did not include the
funds on the Schedule of Receipts and Disbursements.
                                                               MOR-2
                        Case 20-13103-MAM                    Doc 120          Filed 09/15/20               Page 3 of 32
                                 MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

                                            Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:

Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                                                          Cumulative
                                                                              Current Month
                           Description                                                                                  Petition to Date

Love Realty Walking Street LLC                                          $                                      $                       38,463.89


Hal Realty(DB #4546)                                                                                                                   95,370.32
Furr Cohen - Debtor's funds held in trust                                                                                             287,825.40
Interest Income from CDs                                                                            6.85                                   846.33




TOTAL OTHER RECEIPTS                                                    $                           6.85       $                      422,505.94

II

 Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties,
directors, related corporations, etc.) Please describe below:

       Loan Amount                       Source of Funds                         Purpose                            Repayment Schedule




OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.

                                                                                                                           Cumulative
                           Description                                        Current Month                             Petition to Date

Love Realty Walking Street LLC                                                                                                         38,463.89




TOTAL OTHER DISBURSEMENTS                                               $                                      $                       38,463.89




                                                                                              ■k*
NOTE: Attach a current Balance Sheet and Income (Profit & Loss)Statement.
**The Trustee is maintaining the books and reeords on a cash basis, therefore there is no balance sheet and the income statement reflects the
receipts and disbursements per the MOR




                                                                      MOR-3
                      Case 20-13103-MAM                Doc 120        Filed 09/15/20           Page 4 of 32
                                                         ATTACHMENT 1

                             MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Name of Debtor:        Hals Realty Associates LP                      Case Number:        20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

ACCOUNTS RECEIVABLE AT PETITION DATE:                               N/A


                                          ACCOUNTS RECEIVABLE RECONCILIATION
(include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):


                       Beginning of Month Balance:                                         $                152,373 (a)
                         PLUS: Current Month New Billings                                  $
                         MINUS: Collections During the Month                               $                          (b)
                                                                                                                      *
                         PLUS/MINUS: Adjustments of Write-offs                             $
                       End of Month Balance                                                $                152,373 (c)

*Forany adjustments or Write-offs provide explanation and supporting documentation, if applicable:
June AR was not recognized

                                        POST PETITION ACCOUNTS RECEIVABLE AGING

                            (Show the total amount for each aging category for all accounts receivable)


     0-30 Days               31-60 Days             61-90 Days          Over 90 Days                Total


 $                      $              17,367   $         17,367       $        117,638 $                   152,373 (c)



For any receivables in the "Over 90 Days" category, please provide the following:

                             Receivable         Status (Collection efforts taken, estimate of collectability, write
     Customer                   Date            off, disputed account, etc.)
Tourneau                          2/18/2020     Tenant remitting partial paymemt. due to Covid-19




(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the
petition date,
(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page
MOR-2, Line 2B).
(c) These two amounts must equal.




                                                              MOR-4
                         Case 20-13103-MAM                    Doc 120           Filed 09/15/20              Page 5 of 32
                                                              ATTACHMENT 2
                               MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT


   Name of Debtor: Hals Realty Associates LP                                         Case Number: 20-13103-MAM


   Reporting Period beginning 08/01/2020 and ending 08/31/2020

   In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts
   owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all
   information requested below is included.
                                                POST-PETITION ACCOUNTS PAYABLE
         Date                  Days
       Incurred           Outstanding           Vendor                       Description                              Amount
                                                                                                        $




   TOTAL AMOUNT                                                                                         $                               (b)



^^Check here is pre-petition debts have been paid. Attach an explanation and copies of supporting
   documentation.


                         ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only):
   Opening balance                                                                                      $                               (a)
     PLUS: New Indebtedness Incurred This Month                                                         $
     MINUS: Amount Paid on Post Petition,
            Accounts Payable This Month                                                                 $
      PLUS/MINUS: Adjustments                                                                           $
   Ending Month Balance                                                                                 $                               (c)


   *For any adjustments provided explanation and supporting documentation, if applicable.

                                                     SECURED PAYMENTS REPORT

   List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
   agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to
   completing this section.
                                                                                       Number of
                  Secured                   Date Payment            Amount                                        Total Amount of
                                                                                      Post Petition
                  Creditor /                   Due This             Paid This                                  Post Petition Payments
                   Lessor                       Month                Month
                                                                                       Payments                     Delinquent
                                                                                       Delinquent

   Bank of America                              8/20/2020            27,334.45                      0




   TOTAL                                                        $    27,334.45 (d)
   (a) This number is carried from last month's report. For the first report only, this number will be zero.
   (b,c)The total of line (b) must equal line (c).
   (d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements(Page MOR-2, Line 5N).




                                                                       MOR-5
                       Case 20-13103-MAM               Doc 120 Filed 09/15/20
                                                       ATTACHMENT 3
                                                                                                Page 6 of 32
                                             INVENTORY AND FIXED ASSET REPORT


   Name of Debtor:     Hals Realty Associates LP                       Case Number:      20-13103-MAM


  Reporting Period beginning 08/01/2020 and ending 08/31/2020
                                                     INVENTORY REPORT

  INVENTORY BALANCE AT PETITION DATE:                                                            N/A
  INVENTORY RECONCILIATION:

  Inventory Balance at Beginning of Month                               $                                                   (a)
       PLUS: Inventory Purchased During Month                           $
       MINUS: Inventory Used or Sold                                    $
       PLUS/MINUS: Adjustments or Write-downs
  Inventory on Hand at End of Month

   METHOD OF COSTING INVENTORY:


  *For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                                      INVENTORY AGING


     Less than 6          6 months to               Greater than            Considered
      months old          2 years old                2 years old             Obsolete       Total Inventory

           100.00%                0.00%                      0.00%                0.00% =                             100% *


  *Aging Percentages must equal 100%
QCheck here if inventory contains perishable items.
  Description of Obsolete Inventory:

                                                    FIXED ASSET REPORT


  FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                                        N/A               (b)
  (Includes Property, Plant and Equipment)

  BRIEF DESCRIPTION:(First Report Only):


  FIXED ASSETS RECONCILIATION:
  Fixed Asset Book Value at Beginning of Month                                              $                     649,839 (a)(b)
       MINUS: Depreciation Expense                                                          $
       PLUS: New purchases                                                                  $
       PLUS/MINUS: Adjustments or Write-downs                                               $
  Ending Monthly Balance                                                                    $                     649,839


  *Forany adjustments or write-downs, provide explanation and supporting documentation, if applicable.

  BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
  PERIOD:




  (a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of
  the petition date.
  (b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
     Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                                                               MOR-6
                            Case 20-13103-MAM                         Doc 120            Filed 09/15/20           Page 7 of 32
                                                                        ATTACHMENT 4A


                                                          MONTHLY SUMMARY OF BANK ACTIVITY


Name of Debtor:     Hals Realty Associates LP                                                                Case Number:         20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at http://www.usdoj.gov/ust/r21/index.htm. if bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.



NAME OF BANK:          Iberia Bank                                                                           BRANCH:


ACCOUNT NAME:          Hals Realty Associates                                                                ACCOUNT NUMBER:      6243


PURPOSE OF ACCOUNT:




       Ending Balance Per Bank Statement                                                                                                     143,583.11
       Plus Total Amount of Outstanding Deposits                                                                                   $
       Minus Total Amount of Outstanding Checks and other debits                                                                   $
       Minus Service Charges                                                                                                       $
       Ending Balance Per Check Register                                                                                           $         143,583.11   '(a)




*Debit cards are used by
**
     If Closing Balance is negative, provide explanation:



The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                  (^^Check here if cash disbursements were authorized by United States Trustee)
         Date             Amount                     Payee                             Purpose                         Reason for Cash Disbursement




                                                TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
Total Amount of Outstanding Checks and other debits", listed above includes:

                                                                            Transferred to Payroll Account
                                                                            Transferred to Tax Account


(a) The total of this line on Attachment 4A,4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).




                                                                                MOR-7
                           Case 20-13103-MAM                  Doc 120        Filed 09/15/20        Page 8 of 32
                                                               ATTACHMENT 5A


                                                              CHECK REGISTER


Name of Debtor: Hals Realty Associates LP                                                Case Number:                         20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

NAME OF BANK:                        Iberia Bank                                         BRANCH:


ACCOUNT NAME:                        Hals Realty Associates

ACCOUNT NUMBER:                                                                  6243


PURPOSE OF ACCOUNT:


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

                       Check
     Date                                                 Payee                                      Purpose                      Amount
                      Number




TOTAL                                                                                                                         $




                                                                     MOR-8
                            Case 20-13103-MAM                          Doc 120            Filed 09/15/20           Page 9 of 32
                                                                         ATTACHMENT 4B


                                                           MONTHLY SUMMARY OF BANK ACTIVITY


Name of Debtor:      Hals Realty Associates LP                                                                Case Number:         20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciiiation form can be
found at http://www.usdoj.gov/ust/r21/index.htm. if bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.



NAME OF BANK:            Bank of America                                                                      BRANCH:


ACCOUNT NAME:            Hals Realty Associates LP                                                            ACCOUNT NUMBER:      0435


PURPOSE OF ACCOUNT:




       Ending Balance Per Bank Statement                                                                                            $         979,404.74
       Plus Total Amount of Outstanding Deposits                                                                                    $
       Minus Total Amount of Outstanding Checks and other debits                                                                    $
       Minus Service Charges                                                                                                        $
       Ending Balance Per Check Register                                                                                            $         979,404.74 ♦^(a)




*Deblt cards are used by
**
     If Closing Balance is negative, provide explanation:.



The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                   (^]check here if cash disbursements were authorized by United States Trustee)
         Date              Amount                     Payee                             PU-fP-Pse                       Reason for Cash Disbursement




                                                 TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
Total Amount of Outstanding Checks and other debits", listed above includes:

                     $                                                       Transferred to Payroll Account
                                                                             Transferred to Tax Account


(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).




                                                                                 MOR-9
                         Case 20-13103-MAM                 Doc 120        Filed 09/15/20          Page 10 of 32
                                                              ATTACHMENT 5B


                                                             CHECK REGISTER


Name of Debtor: Hals Realty Associates LP                                                Case Number:                         20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

NAME OF BANK:                       Bank of America                                      BRANCH:


ACCOUNT NAME:                       Hals Realty Associates LP

ACCOUNT NUMBER:                     0435


PURPOSE OF ACCOUNT:


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

                       Check
     Date                                                Payee                                       Purpose                      Amount
                      Number




TOTAL                                                                                                                         $




                                                                   MOR-10
                            Case 20-13103-MAM                 Doc 120           Filed 09/15/20            Page 11 of 32
                                                                   ATTACHMENT 4C


                                                       MONTHLY SUMMARY OF BANK ACTIVITY


Name of Debtor:      Hals Realty Associates LP                                                        Case Number:           20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciiiation form can be
found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.



NAME OF BANK:            City National bank                                                           BRANCH:


ACCOUNT NAME:            Hals Realty Associates LP                                                    ACCOUNT NUMBER:                           1273


PURPOSE OF ACCOUNT:




       Ending Balance Per Bank Statement                                                                                     $           305,515.24
       Plus Total Amount of Outstanding Deposits
       Minus Total Amount of Outstanding Checks and other debits                                                             $
       Minus Service Charges                                                                                                 $
       Ending Balance Per Check Register                                                                                     $           305,515.24 **(a)




‘Debit cards are used by
**
     If Closing Balance is negative, provide explanation:.



The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (I [Check here if cash disbursements were authorized by United States Trustee)

         Date              Amount                    Payee                      Purpose                         Reason for Cash Disbursement




                                              TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                     $                                               Transferred to Payroll Account
                                                                     Transferred to Tax Account


(a) The total of this line on Attachment 4A,4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).




                                                                       MOR-11
                         Case 20-13103-MAM                 Doc 120        Filed 09/15/20          Page 12 of 32
                                                             ATTACHMENT 5C


                                                             CHECK REGISTER


Name of Debtor: Hals Realty Associates LP                                                Case Number:                         20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

NAME OF BANK:                       City National bank                                   BRANCH:


ACCOUNT NAME:                       Hals Realty Associates LP

ACCOUNT NUMBER:                     1273


PURPOSE OF ACCOUNT:


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

                       Check
     Date                                                Payee                                       Purpose                      Amount
                      Number
  8/19/2020                         Fla Dept Revenue                                     Sales Tax                                   6,181.69
  8/24/2020            1002         Bank of America                                      Mortgage                                   27,334.45
  8/25/2020            1001         Armando Chavez                                       Lawn Maintenance                              320.00




TOTAL                                                                                                                         $     33,836.14




                                                                   NMaR{-t2
                       Case 20-13103-MAM                Doc 120        Filed 09/15/20          Page 13 of 32
                                                     ATTACHMENT 4D


                                 INVESTMENTS ACCOUNTS AND PETTY CASH REPORT

                                                INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc,, should
be listed separately. Attach copies of account statements.(Note 1)

Type of Negotiable


                                                                                                  Current
Instrument               Face Value             Purchase Price         Date of Purchase           Market Value
CD - FCB XX6965           $                                                                        $          61,759.84
CD - IB XX3039                                                                                               518,545.94
CD - IB XX6865                                                                                               967,705.62
CD - IB XX8400                                                                                                11,570.37



TOTAL                                                                                             $         1,559,581.77 (a)


                                                  PETTY CASH REPORT


The following Petty Cash Drawers/Accounts are maintained:

                        (Column 2)              (Column 3)            (Column 4)
                         Maximum Amount         Amount of Petty        Difference between
Location of              of Cash in Drawer/     Cash On Hand At       (Column 2) and
Box/Account              Acct.                  End of Month          (Column 3)
                         $                       $                     $




TOTAL                                            $                    (b)


For any Petty Cash Disbursement over $100 per transaction, attach copies of receipts, if there are no receipts,
provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b)                                                  $           1,559,531.77 (c)


(c) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

Note 1; Account statements were not made available. The reported account value was provided by the banks'
representatives.




                                                                 MOR-13
                   Case 20-13103-MAM             Doc 120       Filed 09/15/20        Page 14 of 32
                                                     ATTACHMENT 6


                                                MONTHLY TAX REPORT


Name of Debtor:       Hals Realty Associates LP                          Case Number:          20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020

                                                TAXES OWED AND DUE


Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax. State workmen's compensation, etc.

                          Date
 Name of Taxing                                                             Date Last Tax
                        Payment        Description           Amount                                 Tax Return Period
    Authority                                                               Return Filed
                          Due




TOTAL                                                    $




                                                         MOR-14
                             Case 20-13103-MAM                                Doc 120              Filed 09/15/20                   Page 15 of 32
                                                                                        ATTACHMENT?


                                                                  SUMMARY OF OFFICER OR OWNER COMPENSATION

                                                               SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

  Name of Debtor:                       Hals Realty Associates LP                             Case Number;                                         20-13103-MAM


  Reporting Period beginning 08/01/2020 and ending 08/31/2020

  Record all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to retirement plans, loan
  repayments, payments of Officer/Owner's personal expenses, insurance premium payments, etc. Do not include reimbursement of business expenses Officer or Owner incurred
  and for which detailed receipts are maintained in the accounting records.


        Name of Officer or Owner                                  Title                                    Payment Description                          Amount Paid




                                                                                    PERSONNEL REPORT


                                                                                                                  Full Time                               Part Time
  Number of employees at beginning of period                                                                          0                                       0

  Number hired during the period                                                                                      0                                       0
  Number terminated or resigned during period                                                                         0                                       0

  Number of employees on payroll at end of period                                                                     0                                       0


                                                                               CONFIRMATION OF INSURANCE




  List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life. For the first report, attach a
  copy of the declaration sheet for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new
  carrier, increased policy limits, renewal, etc.).


                                                      Phone                                                                                              Expiration           Date Premium
          Agent and/or Carrier                        Number         Policy        Number                     Coverage Type                                Date                     Due

  Westchester Fire Insurance Co                561-622-2550               D42248976002                            Property                               11/02/20                   N/A
  Wright National Flood Ins Co                1-800-820-3242               1151026975                               Flood                                10/14/20                   N/A
  Wright National Flood Ins Co                1-800-820-3242               1151261809                               Flood                                08/15/21                   N/A
  Wright National Flood Ins Co                1-800-820-3242               1151261808                               Flood                                08/15/21                   N/A




  The following lapse in insurance coverage occurred this month;

                  Policy                               Date
                                                                          Date Reinstated                                            Reason for Lapse
                  Type                                Lapsed




Qcheck here if U.S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                                                        MOR-15
                     Case 20-13103-MAM                 Doc 120         Filed 09/15/20          Page 16 of 32
                                                            ATTACHMENT 8



                                  SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD



Name of the Debtor:     Hals Realty Associates LP                           Case Number:       20-13103-MAM


Reporting Period beginning 08/01/2020 and ending 08/31/2020


Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement ); (2) non-financial transactions, such as the substitution of assets or
collateral;(3) modifications to loan agreements;(4) change in senior management, etc.

Attach any relevant documents.




                                                                MOR-16
                                     Case 20-13103-MAM               Doc 120         Filed 09/15/20        PagePage:
                                                                                                                 17 of 32                                            lof


                      City National     Bank
                               Bel FINANCIAL GROUP
                                                                                                                 Account:


                                                                                                                 Client Service
                                                                                                                                                         XXXXXXX127




                                                                                                                       Online                          CityTel
                                                                                                                       citynational.conn               1-800-762-CITY (2



                                                                                                                       Your Banking Center             Telephone
                                                                                                                      Private Client Group             305-577-7336
                                                                                                                      P.O. Box 025620                  800-435-8839

                    23955 1AV 0.386                                                                                   Miami, FL 33102-5620
                                                                   P:23955/T:77/S:


     y
                    HALS REALTY ASSOCIATES LIMITED PARTNER
                                                                                                               ©Your Banking Center Hours
                                                                                                                      Lobby:        Monday - Friday;   8:30am - 5:00pm

                    SHIP BANKRUPTCY DEBTOR IN POSSESSION
                    MICHAEL I GOLDBERG
                    CASE NO:20-13103-MAM
                    350 E LAS OLAS BLVD STE 1600
                    FT LAUDERDALE FL 33301-4247
                                                                                                               For additional locations

                                                                                                               and hours, please visit        Member
                                                                                                                                                             1=1
                                                                                                                                                             EOlMlHOUSNa
                                                                                                               citvnatlonal.com               FDIC           LENDER


         Bankruptcy -
         Account Summary                                                                                             NOTICE
         Account:                             XXXXXXX1273       Beginning Balance:               $286,789.72
         Last Statement:                       July 31,2020     Ending Balance:                  $305,515.24        During a routine audit,
         This Statement:                    August 31, 2020     Average Ledger Balance:          $296,569.76        we found that the
                                                                Low Balance:                     $279,234.41
                                                                                                                    Special Checking
         Daily Activity                                                                                             Account and Interest
         Date     Descriptor]" , i                                 Deposits/     Withdrawals/        Balance
                                                                                                                    Checking Account were
                                                              ’j, 'Additions   . Subtractions"
         07-31    Beginning balance                                                               286,789.72
                                                                                                                    not being charged for
         08-10    Deposit                                         26,280.83                       313,070.55        checks cashed, as per
         08-19    Fla Dept Revenue COl 134939502                                    6,181.69      306,888.86        our schedule of fees.
         08-24    Check #1002                                                      27,334.45      279,554.41
                                                                                                     L

         08-25    Check #1001                                                         320.00      279,234.41
                                                                                                                    We will resume
         08-31 Deposit                                            26.280.83
                                                                    L
                                                                                                  305.515.24
                                                                                                     I

         08-31 Ending totals                                      52,561.66        33,836.14      305,515.24        charging those fees
         Checks                                                                                                     as of October 1, 2020.
                           Date         .   Ampurit               - Number .         Date   -        Amount
                                                                                                                    For details, please visit
          1001             08-25            320.00                  1002            08-24          27,334.45
                                                                                                                    citynational.com to
         * Skip In Check Sequence                                                                                   review the Disclosure
                                                                                                                    & Schedule of Fees for
                                                                                                                    Personal Accounts.




                                                                                                                 Join us on
                                                                                                                 social media!
         Continued on the next page


            City National Bank is pleased to be considered                                                                                               I

            for the Daily Business Review’s “Best Of’ list.
            We would be honored if you would vote for City National Bank                                                                           I
                                                                                                                                          I
            in questions 20 through 26.
                                                   You can complete the entire survey or simply vote in these categories.
                                                   Voting deadline is September 11,2020.
                y WINNER                           Vote by visiting https://www.surveymonkey.eom/r/BestofDBR2020
                                                   or by using the OR code.
2
z>
                            Case 20-13103-MAM                      Doc 120          Filed 09/15/20             Page 18 of 32

^City National Bank       Bci FINANCIAL GROUP



Outstanding checks^ withdrawals and debits:                                            Bank balance shown on this statement:

Number                   Description                 Amount
                                                                                       Add +
                                                      $
                                                                                       Deposits not credited on this statement (if any)




                                                                                       Total



                                                                                       Subtract- outstanding items

 Total           $                                                               Cr>Balance*

   *This balance should agree with your checkbook balance after deducting service charge (if any) or adding interest (if any)shown on this statement.



In Case of Errors or Questiorts About Your Electronic Funds Transfer on a Consumer Account:
Contact your local City National Bank banking center, or for lost check card call us at 1-800-762-2489 24-hours a day or write us (City National Bank,
c/o E.F.T. Department, P.O. Box 025606, Miami, Florida 33102-5606) as soon as possible. If you think your statement or receipt is wrong or if you
need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days after we sent you the FIRST
statement on which the error or problem appeared.(1) Tell us your name and account number,(2) describe the error or the transfer you are
unsure about, and explain as clearly as you can why you believe there is an error or why you need more information, and (3) tell us the dollar
amount of the suspected error and the date the transaction occurred. We will investigate your complaint and will correct any error promptly. If we
take more than 10 business days to do this and this is a consumer account, we will re-credit your account for the amount you think is in error so
that you will have use of the money during the time it takes us to complete our investigation.


Consumer Lines of Credit Finance/Interest Charge Calculation Information:

City National Bank calculates FINANCE/INTEREST CHARGES on your account by applying the periodic rate to the "daily balance" of your account for
each day in the billing cycle. These daily finance charges are added together to determine the finance charge for the billing cycle. To get the "daily
balance" we take the beginning balance of your account each day of the billing cycle, add any new advances, and subtract any payments made or
credits issued and any unpaid interest or other finance charges.


In Case of Errors or Questions About Your Line of Credit Bill:
If you think your bill is wrong, or if you need more information about a transaction on your bill, write us at City National Bank, c/o Loan Services
Department, P.O. Box 025606, Miami, Florida 33102-5606 or call (305)577-7343 or call toll free 1-800-230-0332 as soon as possible. We must hear
from you no later than 60 days after we sent you the first bill on which the error or problem appeared. Telephoning us will not preserve your
rights. In your letter, please provide:(1) your name and account number,(2)the dollar amount of the suspected error, and (3) describe the error
and explain, if you can, why you believe there is an error. If you need more information, describe the item you are unsure about. You do not have
to pay any amount in question while we are investigating, but you are still obligated to pay the parts of your bill that are not in question. Whiie we
investigate your question, we cannot report you as delinquent or take any action to collect the amount your question.


 Important - for Repurchase Agreements:
 Investment products are not insured by the FDIC or by any federal government agency. They are not a deposit or other obligation of, or
 guaranteed by. City National Bank or any of its affiliates. They are subject to investment risks, including possible loss of the principal amount
 invested.




Access your account(s)24 hours a day via online banking, mobile apps and with CityTel by calling 800-762-CITY or 856-470-1000.




                                                                                                                                                        EQUAL HOUSHIO


                                                                                                                                       MEMBER FDIC      LENDER
 19-0137/rev060319                                                    citynational.com
                           Case 20-13103-MAM                   Doc 120   Filed 09/15/20          Page 19 of 32

BANK OF AMERICA*’^
PRIVATE BANK

P.O.Box 15284
                                                                                               Client service information
Wilmington,DE19850


                                                                                               1.800.878.7878

  AJ 0910 0      484 574            0320S #®01 AV 0.389
                                                                                               bankofamerica.com/privatebank
  HALS REALTY ASSOCIATES LP
                                                                                               Bank of America, N.A
  DEBTOR IN POSSESSION CASE
                                                                                               P.O. Box 25118
  NO 20-13103-MAM ACCOUNT
                                                                                               Tampa, FL 33622-5118
  411 S COUNTY RD STE 201
  PALM BEACH, FL 33480-6714




Your Business Advantage Checking
for August 1,2020 to August 31,2020                                                     Account number:                           435

HALS REALTY ASSOCIATES LP                      DEBTOR IN POSSESSION CASE          NO 20-13103-MAM ACCOUNT


Account summary
Beginning balance on August 1,2020                                  $944,670.50
                                                                                    # of deposits/credits: 2
Deposits and other credits                                            34,734.24     # of withdrawals/debits:0

Withdrawals and other debits                                              -0.00
                                                                                    ft of items-previous cycieT 0
Checks                                                                    -0.00
                                                                                    ft of days in cycle: 31
Service fees                                                              -0.00
                                                                                    Average ledger balance: $972,121.75

Ending balance on August 31,2020                                   $979,404.74      ’Includes checks paid.deposited items&other debits




      Important disclosure information listed on the "Important Information for Bank Deposit Accounts’ page.




PULL:E CYCLE: S3 SPEC;0 OEUVERY: P lYPE:   IMAGE; I   8C;JAX                                                                  Page 1 of 4
                        Case 20-13103-MAM
HAl_S REALTY ASSOCIATES LP|Account#     0435 Doc   1201,2020
                                              I August    Filed   09/15/20
                                                             to August 31,2020 Page 20 of 32


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS

How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

        Tell us your name and account number.
        Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
         Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days(10 calendar days if you are a Massachusetts client)(20
business days if you are a new client for electronic transfers occurring during the first 30 days after the first deposit is made
to your account)to do this, we will provisionally credit your account for the amount you think is in error, so that you will have
use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement(which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


Banking products are provided by Bank of America, N.A., and affiliated banks. Members FDIC and wholly owned subsidiaries of
Bank of America Corporation.

Bank of America Private Bank is a division of Bank of America, N.A., Member FDIC. and a wholly-owned subsidiary of Bank of
America Corporation (“BofA Corp.”).

©2020 Bank of America Corporation



                      Bank of America, N.A. Member FDIC and            Equal Housing Lender




                                                                                                                 Page 2 of 4
                             Case 20-13103-MAM             Doc 120       Filed 09/15/20          Page 21 of 32

BANK OF AM ERICA                                                                               Your checking account
PRIVATE BANK

HALS REALTY ASSOCIATES LP 1 Account#                    135 I August 1.2020 to August 31,2020




Deposits and other credits                                                                                                 Amount
Date           Description

08/05/20       TOURNEAU         DESiPAYABLES 10:014573 INDNiHALS REALTY ASSOCIATES CO                                   17,367.12
               10:1208540199 PPO

08/10/20       TOURNEAU         OES:PAYABLES 10:014573 IN0N:HALS REALTY ASSOCIATES CO                                   17,367,12
               10:1208540199 PPO


Total deposits and other credits                                                                                     $34,734.24




Daily ledger balances                                                                           Date                    Balance ($)
Date                              Balance ($)   Date                              Balance{$)

08/01                           944,670.50      08/05                          962,037.62       08/10                 979,404.74




                                                                                                                 Page 3 of 4
                   Case 20-13103-MAM0435Doc
HALS REALTY ASSOCIATES LP|Account#
                                            120 Filed 09/15/20 Page 22 of 32
                                         I August 1,2020 to August 31,2020




                                     This page intentionally let t blank




                                                                               Page 4 of 4
                               Case 20-13103-MAM                             Doc 120               Filed 09/15/20 STATEMENT
                                                                                                                   Page 23 of 32
                                                                                                                              OF ACCOUNT

         IBERIABANK                                                                                                               Date 8/31/20                       Page 1 of 2




                                                                            I                                                                      PLEASE CONTACT YOUR
                          29587119041 "AUT05-DIGIT 33401 R P3T75                                                                                   RELATIONSHIP MANAGER
                          HALS REALTY ASSOCIATES                                                                                                   WITH ANY OUESTIONS
                 ^ C/0 WALKING STREETS                                                                                                             OR CALL
                  029587 PO BOX 2528                                                                                                               1-800-968-0801
                          PALM BEACH FL 33480
                                                                                                                                                   24-hr Online Banking
                                                                                                                                                   iberiabank.com
029687




         FREE BUSINESS CHECKING                                                                                                      ACCOUNT NUMBER                       6243

         Previous Balance                                          73,170.24                      Statement Dates                                       8/03/20 thru 8/31/20
           1 Deposits/Credtts                                      70,412.87                      Days this Statement Period                                              29
            Checks/Debits                                                    ,00                  Average Ledger Balance                                         109,590 69
         Service Charge                                                      .00                  Average Collected Balance                                      109,590 69
         interest Paid                                                       .00
         Current Balance                                         143,583.11




         DEPOSITS AND CREDITS

         Date                                                                                                                                                             Amount
                              Description
         8/17                 PAYMENT JPMORGAN CHASE B                                                                                                               70,412.87
                              CCD HALS REALTY ASSOCIATES


         DAILY BALANCE INFORMATION

         Date                              Balance               Date                                       Balance
         8/03                            73,170,24               8/17                                   143,583.11




                                                  Please examine Itiis statement upon receipt and report at once if you find any difference.
                                  If no error is reported in 30 days,Ihe account will be considered correct. All items are credited subject to final payment.                      0000194
                                        Case 20-13103-MAM                                Doc 120             Filed 09/15/20                    Page 24 of 32                       Page 2 of 2
                                                                           IBERIABANK
                                                                  THIS FORM IS PROVIDED TO HELP YOU BALANCE
                                                                            YOUR BANK STATEMENT

                   CHECKS OUTSTANDING-NOT                                                                              BANK BALANCE SHOWN
                     CHARGED TO ACCOUNT                                                                                ON THIS STATEMENT                       $
            No.                            $

                                                                                                                       ADD
                                                                                                                       DEPOSITS NOT SHOWN
                                                                                                                       ON THIS STATEMENT
                                                                                                                       (IF ANY)                                $




                                                                                                                       TOTAL                                   $



                                                                                                                       SUBTRACT—
                                                                                                                       CHECKS OUTSTANDING                      $


                                                                                                                       BALANCE                                 $


                                                                                                                       SHOULD AGREE WITH YOUR CHECK BOOK BALANCE
                                                                                                                       AFTER DEDUCTING SERVICE CHARGE
                                                                                                                       (IF ANY)SHOWN ON THIS STATEMENT.


                                                                                                                       NOTE
                                                                                                                       Please make sure you have entered in your
                                                                                                                       check register all automatic transactions,
                                                                                                                       such as charges and interest earned,shown
                                                                                                                       on the front of this statement.


                     TOTAL

           Please examine immediately and report if incorrect. If no reply is
           received within 30 days the account will be considered correct.


            Member                                                     In Case of Errors or Questions About Your Electronic Transfers
                                                                                     TELEPH0KEUSAT:1-800482-3231 Oft
            FDIC                                                     WHITE US AT; P.0.BOX 7299,Uttle Hock,Aft 72217-7299                                                                  roiUL HausaB
                                                                                                                                                                                          LENDER
                                As soon as you can,if you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt.
                                            We must hear from you no iater than 60 days after we sent you the FIftST statement on which the problem appeared.
                  1)Tell us your name and account number.
                  2)Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
                  3)Tell us the dollar amount ofthe suspected error.
We will investigate your complaint and will correct any error promptly. If we take more than ten business days to do this, we will credit your account for the amount you think is in error, so that you will have
use ofthe money during the time it takes us to complete our investigation. This Regulation E error resolution notice is only applicable to consumer accounts. A consumer aaount is defined as an account
used primarily for personal,family and household purposes.
LINE OF CREDIT ACCOUNT INFORMATION
Refer to the Line ofCredit section of this statement.We figure the finance charge on your account by applying the periodic rate to the"Average Daily Balance"of your account(including current transactions).
To get the"Average Daily Balance" we take the beginning balance of your account each day,add any new advances,and subtrart any payments or credits. This gives us the daily balance. We then add up
all the daily balances for the billing cycle and divide the total by the number of days in the billing cycle. This gives us the"Average Daily Balance." We then multiply this Average Daily Balance by the daily
periodic rate that has been established for your Account(shown on your statement along with the corresponding annual percentage rate)and then we multiply the product by the number of days in the
billing cycle.The result is the dollar figure shown on your statement as"Finance Charge." Finance Charges for advances on your line will begin to accrue on the date such advances are posted to your account
and will continue until the date your account is paid in full.There is no grace period that would allow you to avoid a finance charge on your account. On the closing date of your billing cycle, we will calculate
the amount of your minimum payment due as per your original contract. We figure this minimum payment by calculating a percentage ofthe New Balance of your account(less any amount you have writ
ten to us to dispute that we are currently investigating). "New Balance" means the total outstanding balance of your line on any cycle closing date which includes principal. Ifthe New Balance is less than
or equal to the minimum payment required on your account, your minimum payment will be the entire New Balance (less any disputed amount), plus finance charges and other fees. If you have elected to
make equal or level payments on your Account, your minimum payment will be calculated accordingly. The amount of your minimum payment is disclosed to you on this statement and will be automatically
deducted from your checking account. If you wish to make payments in addition to those which are automatically deducted from your checking account,you may do so at any time. Payments may be mailed
to the address shown on the statement,Attn.: Loan Accounting. Additional payments which are mailed to that address will be credited to your account as ofthe date of receipt.Payment made at any branch
office will be credited promptly to your account, but in no event later than 5 days after receipt.
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR LINE OF CREDIT ACCOUNT STATEMENT
If you think your bill is wrong,or if you need more information about a transaction on your statement, write us on a separate sheet at the address shown on the face ofthis statement as soon as possible. We
must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem appeared.You can telephone us, but doing so will not preserve your rights.
In the letter, please give us the following information:
• Your name and account number.
• The dollar amount ofthesusperted error.
• Desaibe the enor and explain,if you can, why you believe there is an error. If you need more information,describe the item that you are not sure about. You do not have to pay any amount
  in question while we are Investigating, but you are still obligated to pay the parts of your bill that ate not in question. While we are investigating your question, we cannot report you as
   delinquent or take any action to collect the amount you question.
                                                                                                                  S   i
                                                                  M oiuun ouiii(jdify
                                          Case 20-13103-MAM         Doc 120
                                                                    P.O. Box 33003Filed 09/15/20        Page 25 of 32
                                                                                                              4836835
                                                            St. Petersburg. FL 33733-8003                         7/27/20
                                                           Customer Service: 1-800-820-3242                       2000 11523 FLD RGLR
WRIGHT
 Wright N»t»on»J Flood Jnsunnce Compiny
                                                               Claims: 1-800-725-9472
                                                          FLOOD DECLARATIONS PAGE
                                                                         RENEWAL
      Policy Number                        NFIP Policy Number Product Type:Standard Policy
   09 1151261809 05                            1151261809     General Property Form

Policy Period                                                            Date of Issue              Agent Code                Prior Policy Number
From: 8/15/20 To: 8/15/21 12:01 am Standard Time                           07/27/2020                 0144908                      87044947852014


         Agent (561)622-2550
         CELEDINAS INSURANCE GROUP                                         HALS REALTY ASSOC LP
         4400 PGA BLVD STE 1000                                            PO BOX 2528
         PALM BEACH GARDENS FL 33410-6563                                  PALM BEACH FL 33480-2528




 Property Location (if other than above)                              Address may have been changed in accordance with USPS standards.
 401 S COUNTY RD, PALM BEACH FL 33480
 Rating Information
                                                                                        Flood Risk/Rated Zone: AE
 Original New Business Effective Date; 8/15/2014
                                                                                                                            Grandfathered: No

 Building Occupancy: Business Non-Residential
 Primary Residence; N                                                                   Number of Floors; Two Floors
 Condo Type; N/A                                                                        Building Indicator; Non-Elevated
 Community#: 120220        Map Panel/Suffix: 0583 F                                     Basement/Enclosure/Crawlspace:
 Community Rating; 07 /15%   Program Status: Regular                                    No Basement

 Community Name: PALM BEACH,TOWN OF                                                     Elevation Difference: 0


                                                                                        Deductible                                 Annual Premium
 Coverage
 BUILDING                                           $500,000                     $5,000                                                  $2,940.00
 CONTENTS                     NO CONTENTS COVERAGE                INSURED DECLINED CONTENTS COVERAGE                                          $0.00
                                                                                                ANNUAL SUBTOTAL                          $2,940.00
                                                                         DEDUCTIBLE DISCOUNT/SURCHARGE                                     $368.00
               THIS IS NOT A BILL                                                                     ICC PREMIUM                            $6.00
                                                                                COMMUNITY RATING DISCOUNT                                  $387.00
DEAR MORTGAGEE                                                                                           SUB-TOTAL                       $2,191.00
The Reform Act of 1994 requires you to notify
the WYO company for this policy within 60 days                                    RESERVE FUND ASSESSMENT                                  $394.00
of any changes in the servicer of this loan.                                             PROBATION SURCHARGE                                 $0.00
The above message applies only when there                                        FEDERAL POLICY SERVICE FEE                                 $50.00
is a mortgagee on the insured location.                                                         HF\AA SURCHARGE                            $250.00


 Premium Paid by: Insured                                                TOTAL WRITTEN PREMIUM AND FEES;                                 $2,885.00

Special Provisions:
This policy covers only one building. If you have more than one building on your property, please make sure they are all covered. See III. Property
Covered within your Flood policy for the NFIP definition of “building” or contact your agent, broker, or insurance company. Please refer to the policy
for complete terms, conditions, and exclusions. A full, digital copy of your flood policy form is available at www.wrightnood.com/policyforms.html. Tne
form which applies to your policy coverage is: General Property Form
No Additions and Extensions



 Forms and Endorsements:
  WFL 99,415 1117 1117                    FFL 99.310 0120 0120   WFL 99,116 0614 0614


 This policy is issued by NAIC company 11523
 Wright National Flood Insurance Company A stock company
 Copy Sent To: As indicated on back or additional pages, if any.                                             Patricia Templeton-Jones,




O14 4'1OaO'111512Llfl0=iBDEOTDE                                      DOOOS                                                01700
                                                                                        Insured
                       Case 20-13103-MAM            Doc 120      Filed 09/15/20      Page 26 of 32
                                                                                       FFL99.001 0519
                                                                                        4836835
                                                                                        7/27/20



   09 1151261809 05



    Agent (561)622-2550                                            First Mortgagee
   CELEDINAS INSURANCE GROUP                                       Loan 1335909
   4400 PGA BLVD STE 1000                                          BANK OF AMERICA NA
   PALM BEACH GARDENS FL 33410-6563                                ISAOA
                                                                   FL9-400-04-36
                                                                   PO BOX 40329
                                                                   JACKSONVILLE FL 32203-0329




    Refer to www.fema.gov/cost-of-flood for more information about flood risk and policy rating.
    Claims Information;
    Please contact your agent or go to www.wrightflood.com to enter your claim as well as
    receive important information to mitigate the damage to your property. If you need to
    reach the insurance company the number is 1-800-725-9472.




0mM'10flD=illSlEt,lfi0=]2Q20'10E                      DDD02
                                                                    Insured
                                              wngni National nooo insuianoe v^oiinjany
                        Case 20-13103-MAM                Doc  120
                                                         A Stock      Filed 09/15/20
                                                                 Company                       Page 4836835
                                                                                                    27 of 32
                                                           P.O. Box 33003
                                                    St. Petersburg, FL 33733-8003                       7/27/20
    WRIGHT                                        Customer Service: 1-800-820-3242
                                                      Claims: 1-800-725-9472


                                   Wright National Flood Insurance Company
                                                      Privacy Statement
  09 1151261809           05                                                                                    8/15/20
    2000 11523 FLD          RGLR


                                                                                                                Revised: January 1,2020
 This Privacy Statement explains our privacy practices, including how we use your non-public personal information ( Personal
 Information") and to whom it is disclosed. We may amend this Privacy Statement from time to time consistent tvith applicable
 privacy layvs.

 Wright National Flood Insurance Company and its affiliates. Wright National Flood Insurance Services. LLC. DBA Wright Flood
 Insurance Services. LLC in California, and Wright National Flood Insurance Services of New York, LLC. member companies of
 The Wright Insurance Group, LLC. follow the privacy practices described in this Privacy Statement. Depending on the business
 thev perfonn. these affiliates may also share infonnation as described below.
We may collect Personal Information about you from the following sources:
• Infonnation we receive from you on applications or other forms we receive from you or your authorized representative, such as
  your name, address, social security number, tax identification number, asset information and income information;
* Information about your transactions with us or the services being performed by, us. our affiliates or others, such as information
                                                                                                                  information  from
  concerning your policy, premiums, payment history, infonnation about your home or other real property,
  lenders and other third parties involved in such a transaction, account balances, credit card numbers  and payment  liistones;

• Information we receive from you tlirough our internet websites, such as your name, address, email address. Internet Protocol
     address, the website links you used to get to our site(s) and the pages viewed while at our site(s): and
•    Information we receive from consumer or other reporting agencies.

 Protection of the Confidentiality and Security of Your Personal Information
                                                                                                           from unauthorized
 We maintain phvsicai. electronic and procedural safeguards designed to protect yxnir Personal Infonnation in
 access or intrusion. We limit access to the Personal Infonnation to those employees who need such access     connection with
 providing products or sendees to you or for other legitunate business purposes.

 Sharing of Personal Information
 We do not disclose Personal Infonnation about our customers or former customers to anyone, except as permitted by law. We do
 not share information we collect from consumer or credit reporting agencies with our affiliates or others without your consent
 unless such disclosure is otheiwdse permitted by law.

 Consistent with applicable law. we may nevertheless provide all or some of the Personal Infonnation described abo\e (excluding
 infonnation we receive from consumer or other credit reporting agencies) to the following individuals and companies.

 * to our affiliates, including insurance companies and agents to provide you with semces you have requested or as otherwise
     permitted under applicable law;

• to insurance agents, brokers, representatives, support organizations or others:

    • to the e.xtent necessary to proxdde you with services you have requested, so long as the above entities and persons agree not
      to further disclose your Personal Information except to the extent necessary to carry out the requested sendee on your
          behalf;

     « to enable us to detect or prevent criminal activity, firaud, material misrepresentation or nondisclosure in connection with
          an insurance transaction; and




                                                            00002                                                   □ 1700
0mH‘^0fl0'IllS12hiaQ‘i2020'^01
                                                                                            Insured
                        Case 20-13103-MAM                 Doc 120     Filed 09/15/20         Page 28 of 32
                                                                                                  4836835

                    09 1151261809            05                                                        7/27/20




    • in connection with perfonning an insurance transaction for > ou;

• to third-party contractors or sendee providers for the purpose of detennining your eligibility for an insurance benefit or
     payment and/or pro\ ide you with services you have requested; and

• to an insurance regulatory authority, or a law enforcenienl or other governmental authoritv.

 Sharing of Personal Information With Service Providers

 We may share some or all of the Personal Information (e.xcluding information we receive from consumer or other credit reporting
 agencies) that we collect about you with nonaffiliated third parties to provide sendees or functions on our behalf pursuant to a
 contractual agreement prohibiting the third party from disclosing or using your Personal Information other than to cany out the
 purposes for which we disclosed the Personal Information. Such sendees may include the marketing of financial products or
 services offered pursuant to agreements between one or more financial institutions.

 Right to Opt Out of Information Sharing With Nonafliliated Parties Other Than As Permitted By Law
 Under certain circumstances not applicable here, financial institutions are required to offer consumers the right to "opt out" of the
 sharing of Personal Infonnation with nonaffiliated parties, when such sharing of Personal Information is not authori/ed by law.
 Since we do not share your Personal Infonnation with nonaffiliated third parties except as expressly permitted by law. tlris notice
 and "opt out" opportunity does not appl,\ to you.

 For Residents of California, New Mexico and Vermont: Your Authorization Is Required Prior To The
 Sharing of Your Information With Nonaffiliated Third Parties Other Than As Permitted By Law
 Under certain circumstances not applicable here, financial institutions are required to obtain your authorization ("opt in") prior to
 sharing your Personal Information with nonaffiliated third parties, when such sharing of Personal Information is not authorized by
 law. Since we do not share your Personal Information with nonaffiliated third parties except as expressly permitted by law. this
 notice and "opt in" opportunity does not apply to you.

 Right to Access Your Personal Information and Ability To Correct Errors Or Request Changes Or
 Deletion


 As required by applicable law. we will afford you the right to access your Personal Information, under certain circumstances to find
 out to whom your Personal Information has been disclosed, and request correction or deletion of your Personal Infonnation. Where
 permitted by law. we may charge a reasonable fee to cover the costs incurred in responding to such requests. All requests must be
 made in writing to the following address:

                                                  Privacy Compliance Officer
                                        Wright National Flood Insurance Company
                                             801 94th Avenue North - Suite 110
                                                     St. Petersburg,FL 33702
                                                  Compliance(S)weareflood.com
                                                     1-800-820-3242, ext 7777




omM^oamiisisbiaoiEOSOTQi                                    OQOOS
                                                                                           Insured
                                                                                                               i-Fuya.uu i        uo la
                                           Case 20-13103-MAM       A Doc
                                                                     Stock120  Filed
                                                                          Company
                                                                    P.O. Box 33003
                                                                                          09/15/20      Page 294836830
                                                                                                                 of 32
                                                             St. Petersburg, FL 33733-8003                         7/27/20
                                                            Customer Service: 1-800-820-3242                       2000 11523 FLD RGLR
WRIGHT
 Wright NaMoniJ FloctJ Insurance Company
                                                                Claims: 1-800-725-9472

                                                           FLOOD DECLARATIONS PAGE
                                                                          RENEWAL
       Policy Number                        NF(P Policy Number Product Type:Standard Policy
    09 1151261808 05                            1151261808         General Property Form

Policy Period                                                            Date of Issue              Agent Code                Prior Policy Number
From: 8/15/20 To: 8/15/21 12:01 am Standard Time                           07/27/2020                 0144908                      87044947842014


         Agent(561)622-2550
         CELEDINAS INSURANCE GROUP                                          HALS REALTY ASSOC LP
         4400 PGA BLVD STE 1000                                            PO BOX 2528
         PALM BEACH GARDENS FL 33410-6563                                  PALM BEACH FL 33480-2528




 Property Location (if other than above)                               Address may have been changed in accordance with DSPS standards.
411 S COUNTY RD,PALM BEACH FL 33480
Rating Information
                                                                                       Flood Risk/Rated Zone; A07
Original New Business Effective Date: 8/15/2014
                                                                                                                            Grandfathered: No

Building Occupancy; Business Non-Residential
Primary Residence: N                                                                   Number of Floors; Two Floors
Condo Type: N/A                                                                        Building Indicator: Non-Elevated
Community #: 120220       Map Panel/Suffix: 0003 C                                     Basement/Enclosure/Crawlspace:
                            Program Status: Regular                                    No Basement
Community Rating; 07 /15%
Community Name; PALM BEACH, TOWN OF                                                    Elevation Difference: 0


                                                                                       Deductible                                  Annual Premium
 Coverage
 BUILDING                                            $500,000                     $5,000                                                      $2,940.00
 CONTENTS                      NO CONTENTS COVERAGE                INSURED DECLINED CONTENTS COVERAGE                                             $0.00
                                                                                       ANNUAL SUBTOTAL;                                       $2,940.00
                                                                        DEDUCTIBLE DISCOUNT/SURCHARGE:                                          $368.00
                THIS IS NOT A BILL                                                                    ICC PREMIUM:                                $6.00
                                                                                COMMUNITY RATING DISCOUNT:                                      $387.00
DEAR MORTGAGEE                                                                                           SUB-TOTAL:                           $2,191.00
The Reform Act of 1994 requires you to notify
the WYO company for this policy within 60 days                                    RESERVE FUND ASSESSMENT                                       $394.00
of any changes in the servicer of this loan.                                            PROBATION SURCHARGE                                       $0.00
The above message applies only when there                                        FEDERAL POLICY SERVICE FEE                                      $50.00
is a mortgagee on the insured location.                                                         HFIAA SURCHARGE                                 $250.00


 Premium Paid by: Insured                                                 TOTAL WRITTEN PREMIUM AND FEES:                                     $2,885.00

Special Provisions:
This policy covers only one building. If you have more than one building on your property, please make sure they are all covered. See III. Prope^
Covered within your Flood policy for the NFIP definition of “building” or contact your agent, broker,or insurance company. Please refer to the policy
for complete terms,conditions, and exclusions. A full, digital copy of your flood policy form is available at www.wrightflood.conn/policyforms.html. The
form which applies to your policy coverage is: General Property Form
No Additions and Extensions



 Forms and Endorsements:
  WFL 99.415 1117 1117                     FFL 99,310 0120 0120   WFL 99.116 0614 0614


 This policy is issued by NAIC company 11523
                                                                                                               .0
 Wright National Flood Insurance Company A stock company
 Copy Sent To: As indicated on back or additional pages, if any.                                              Patricia Templeton-Jones, President ^




                                                                      □ 0001                                               Dit.‘=n
omM^oao'iiisiELiaofiBoso'ios
                                                                                      Insured
                   Case 20-13103-MAM            Doc 120      Filed 09/15/20      Page  30 of 32
                                                                                   FFL99.001 0519
                                                                                    4836830
                                                                                    7/27/20



09 1151261808 05



Agent (561)622-2550                                            First Mortgagee
CELEDINAS INSURANCE GROUP                                      Loan 1335909
4400 PGA BLVD STE 1000                                         BANK OF AMERICA NA
PALM BEACH GARDENS FL 33410-6563                               ISAOA
                                                               FL9-400-04-36
                                                               PO BOX 40329
                                                               JACKSONVILLE FL 32203-0329




Refer to www.fema.gov/cost-of-flood for more information about flood risk and policy rating.
Claims Information:
Please contact your agent or go to www.wrightflood.com to enter your claim as well as
receive important information to mitigate the damage to your property. If you need to
reach the insurance company the number is 1-800-725-9472.



                                                  DODDl
                                                                Insured
                         Case 20-13103-MAM        DocFlood
                                       Wright National 120Insurance
                                                              FiledCompany
                                                                     09/15/20                  Page 31
                                                                                                    FFLof99.310
                                                                                                          32              0120
                                                           A Stock Conrrpany                            4836830
                                                            P.O. Box 33003
                                                     St. Petersburg, FL 33733-8003                       7/27/20
   WRIGHT                                          Customer Service: 1-800-820-3242
                                                         Claims; 1-800-725-9472


                                    Wright National Flood Insurance Company
                                                       Privacy Statement
  09 1151261808            05                                                                                    8/15/20
    2000 11523 FLD           RGLR


                                                                                                                 Revised: January 1, 2020
 This Privaev Statement explains our privac\ practices, including how we use your non-public personal information ("Personal
 Infonnation") and to whom it is disclosed. We may amend this Privacy Statement from time to time consistent with applicable
 privacy laws.

 Wright National Flood Insurance Company and its affiliates. Wright National Flood Insurance Services. LLC. DB.A Wright Flood
                                                                                                                           of
 Insurance Seiviccs. LLC in California, and Wright National Flood Insurance Sendees of New York. LLC. member companies
 The Wright Insurance Group. LLC. follow the privacy practices described in this Privacy Statement. Depending on the business
 they perform, these affiliates may also share information as described below.
 We   may collect Personal Information about you from the following sources:
     Information we receive from you on applications or other forms we receive from you or your authorized representative, such as
      vour name, t address, social security number, tax identification number, asset infonnation and income information;

     Information about your transactions with us or the services being perfonned by. us. our affiliates or others, such as infonnation
                                                                                                                     infonnation from
     concerning your policy, premiums, payment liistory. infonnation about your home or other real properly,
     lenders and other third parlies involved in such a transaction, account balances, credit card numbers and payment histories;
     Information we receive from you tlirough our internet websites, such as your name, address, email address. Internet Protocol
      address, the website links you used to get to our sile(s) and the pages viewed while at our site(s); and
      Information we receive from consumer or other reporting agencies.

 Protection of the Confidentiality and Security of Your Personal Information
 We maintain physical, electronic and procedural safeguards designed to protect your Personal Information in
                                                                                                          from unauthorized
                                                                                                                   •      k
 access or intrusion. We limit access to the Personal Information to tliose employees who need such access connection with
 providing products or services to you or for other legitimate business purposes.

 Sharing of Personal Information
 We do not disclose Personal Information about our customers or former customers to anyone, except as pennilted by law. We do
 not share information we collect from consumer or credit reporting agencies with our affiliates or others without your consent
 unless such disclosure is othenvise permitted by law.

 Consistent with applicable law. we may nevertheless provide all or some of the Personal Information described above (excluding
                                                                                                       companies:
 information we receive from consumer or other credit reporting agencies)to the following individuals and
      to our   affiliates, including insurance companies and agents to provide you with services you have requested or as othenvise
      permitted under applicable law;

      to insurance agents, brokers, representatives, support organizations or others;

     • to the extent necessary to provide you with services you have requested, so long as the above entities and persons agree not
       to further disclose your Personal lnfonnation e.xcept to the extent necessary to cany out the requested sendee on your
           behalf;


     • to enable us to detect or prevent criminal activity, fraud, material misrepresentation or nondisclosure in connection         with
           an insurance transaction; and




am4T0fl0'111512blfl0flSD20‘i01                               ODDDl
                                                                                             Insured
                                                                                                  FFL 99.310         U12U
                        Case 20-13103-MAM                 Doc 120     Filed 09/15/20         Page 32 of 32
                                                                                                  4836830

                    09 1151261808            05                                                        7/27/20




    • in connection with performing an insurance transaction for you;

• to third-party contractors or senicc pro\ iders for the purpose of determining your eligibilit\ for an insurance benefit or
     payment and/or provide you with seivices you ha^■c requested; and

•    to an insurance regulatory authorin', or a law enforcement or other governmental authority.

 Sharing of Personal Information With Service Providers
 We may share sonic or all of the Personal Information (e.xcluding information we receive from consumer or other credit reporting
 agencies) that we collect about you with nonafiilialcd tliird parties to provide services or functions on our titan
                                                                                                               behalf pursuant to a
                                                                                                                     to carr>' out the
 contractual agreement prohibiting the third party from disclosing   or using your Personal  Information other
 purposes for which we disclosed the Personal information. Such services may include the marketing of financial products or
 services offered pursuant to agreements between one or more financial institutions.

 Right to Opt Out of Information Sharing With Nonaffiliated Parties Other Than As Permitted By Law
 Under certain circumstances not applicable here, financial institutions are required to offer consumers the right to "opt out" of the
 sharing of Personal Infonnation with nonaffiliated parties, when such sharing of Personal Information is not authorized by law.
 Since we do not share your Personal Information with nonaffiliated tliird parties except as expressly permitted by law, this notice
 and "opt out" opportunity does not apply to you.

 For Residents of California, New Mexico and Vermont: Your Authorization Is Required Prior To The
 Sharing of Your Information With Nonaffiliated Third Parties Other Than As Permitted By Law
 Under certain circumstances not applicable here, financial institutions are required to obtain your authorization ("opt in") prior to
 sharing your Personal Information with nonaffiliated tliird parties, when such sharing of Personal Information is not authorized by
 law. Since we do not share your Personal Information with nonaffiliated third parties except as expressly pennitted by law, tliis
 notice and "opt in" opportunity does not apply to you.

 Right to Access Your Personal Information and Ability To Correct Errors Or Request Changes Or
 Deletion

 As required by applicable law, we will afford you the right to access your Personal Infonnation, under certain circumstances
                                                                                                                 Infonnation.
                                                                                                                              to find
                                                                                                                              Where
 out to whom your Personal Infonnation has been disclosed, and request correction or deletion of your Personal
 pennitted by law, we may charge a reasonable fee to cover the costs incurred in responding to such requests. All requests must be
 made in wTiting to the following address;

                                                    Privacy Compliance Officer
                                        Wright National Flood Insurance Company
                                              801 94th Avenue North - Suite 110
                                                     St. Petersburg, FL 33702
                                                    CompIiance(a)weareflood.com
                                                     1-800-820-3242, ext 7777




om4'=ioaD'iiisisbiaQSSDEmoi                                 QOODl
                                                                                            Insured
